DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Alan Burnett on 1/19/2021.

The application has been amended as follows: 



11.         (Currently Amended) A server platform comprising:
a plurality n Central Processing Units (CPUs), where n is a number of two or more, each installed in a respective socket;
at least one coherent socket-to-socket link interconnecting a pair of sockets; and
a platform manager component, communicatively coupled to the plurality of CPUs, the platform manager including,
a plurality of predefined functional blocks and interfaces; and
a plurality of dynamically configurable functional blocks and interfaces,
wherein the plurality of dynamically configurable functional blocks and interfaces enable the server platform to be dynamically configured as n single-socket servers or an n-socket server, and
n instances of at least a portion of the plurality of predefined functional blocks and interfaces.

23. (Currently Amended) The method of claim 21, wherein the management components comprises a System on a Chip (SoC) including an embedded FPGA, at least one processor, and a plurality of pre-defined functional blocks and interfaces, at least a portion of which have duplicate instances; the method further comprising: implementing respective instances of the at least a portion of the functional blocks and interfaces that have duplicate instances for respective single-socket servers when the server platform is configured in the first configuration as a plurality of single-socket servers.  

24. (Currently Amended) The method of claim 21,  wherein the plurality of sockets are interconnected via at least one coherent socket-to-socket link, the method further comprising: utilizing the at least one coherent socket-to-socket link to implement the server platform as a Non-Uniform Memory Architecture (NUMA) server under the second configuration; and disabling the at least one coherent socket-to-socket link when the server platform is configured to operate as a plurality of single-socket servers.

26. (Currently Amended) A server platform comprising: a plurality n Central Processing Units (CPUs), where n is a number of two or more, each installed in a respective socket; at least one coherent socket-to-socket link interconnecting a pair of sockets; and a platform manager component, communicatively coupled to the plurality of CPUs, the platform manager including, a plurality of predefined functional blocks and interfaces; and a plurality of dynamically configurable functional blocks and interfaces, wherein the plurality of dynamically configurable functional blocks and interfaces enable the server platform to be dynamically configured as n single-socket servers or an n-socket server, and wherein the server platform includes n instances of at least a portion of the plurality of dynamically configurable functional blocks and interfaces.

Examiner’s Amendment reflects changes to dependencies of claims 23 and 24 to depend on 21 rather than cancelled claim 22.




Allowable Subject Matter
Claims 11 – 13, 15 – 21, 23 – 34 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s submission on of amendments and arguments have been fully considered to be persuasive therein the claim limitations are in allowable format.
The prior art fails to teach or suggest alone or in combination the limitations of the claims as a whole including.  Prior art is further silent on modification to combine such features and functionality and is therefore deemed allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURANGZEB HASSAN whose telephone number is (571)272-8625.  The examiner can normally be reached on 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






AH


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184